UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2008 Monarch Casino & Resort, Inc. (Exact name of registrant as specified in its charter) Nevada 0-22088 88-0300760 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3800 South Virginia Street, Reno, Nevada 89502 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (775) 335-4600 Not applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 23, 2008, Monarch Casino & Resort, Inc. (the “Company) issued a press release announcing its financial results for the quarter ended June 30, 2008. A copy of the press release is attached to this Current Report as Exhibit Item 9.01 Financial Statements and Exhibits. Exhibits. 99.1 Press Release, dated July 23, 2008, issued by Monarch Casino & Resort, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Monarch Casino and Resort, Inc. Date: July 23, 2008 /s/ Ronald Rowan Ronald Rowan Chief Financial Officer and Treasurer
